Lawrence, Judge:
The proper value for duty purposes of certain depth-sounding devices and fish-locating equipment is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it was agreed that, as to the depth-sounding devices covered by appeal for a reappraisement 238638-A, the market value or the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was for each depth-sounding device $2,027.65 less nondutiable charges of $83.20, United States currency, and that there was no higher foreign value.
It was further stipulated and agreed by the parties that, as to the fish-locating equipment, “Fischlupe,” 110 volts, wooden ship, covered by appeal for a reappraisement 238639-A, the market value or the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was $886, less nondutiable charges of $55.80, United States currency, and that there was no higher foreign value.
Upon the agreed facts, I find that export value, as that value is *440defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), is the proper basis for determining the value of the merchandise in issue, and that said value is $2,027.65, less nondutiable charges of $83.20, United States currency, as to each of the depth-sounding devices covered by appeal for a reappraisement 238638-A, and $886, less nondutiable charges of $55.80, United States currency, as to the fish-locating equipment covered by appeal for a reappraisement 238639-A.
Judgment will be entered accordingly.